Citation Nr: 1739617	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-24 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A Notice of Disagreement was received in July 2013. In August 2013, a Statement of the Case was issued, and, in August of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at a Travel Board hearing at the Detroit, Michigan RO.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus due to in-service noise exposure while serving as a tank commander, gunner, and driver. The Veteran asserts that during his two years of service, he was subjected to tank fire with no hearing protection.  The Veteran reported that he was an electrician after service, with the loudest noise exposure being the radio.  The Veteran reported that he wore hearing protection as a civilian electrician.  See October 2016 Hearing Transcript.

The Veteran's service records indicate that he served as a loader and tank commander as MOS 11E40.  As these military occupational specialties (MOS) have been determined by the Department of Defense to involve a "highly probable" likelihood of hazardous noise exposure, in-service noise exposure is conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" likelihood of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).

Service treatment records reveal no complaint of or treatment for tinnitus.  The Veteran reported during his hearing that his wife began complaining of his hearing loss for 10 years prior to the hearing and that he has trouble hearing her when they are in the same room.  The Veteran contends that he was diagnosed with a ruptured eardrum prior to his departure from service and that he returned for a later examination upon discharge and that his current doctor noted scar tissue in the eardrum indicating previous tissue damage in the Veteran's ears.  The Veteran contended that his discharge examination was inadequate because no whisper test or audiology test was done, and that the VA examiner only looked inside of his ears with a light.  The Veteran's representative argued that the Veteran's hearing test was inadequate according to a VA study from 2008 which the representative neither proffered nor provided a citation to.  See Hearing Transcript, October 2016). 

The Veteran's December 1967 pre-induction examination reveals audiological results within normal limits.  During a December 1968 induction examination, the Veteran's audiological results reveal a left ear hearing disability within VA standards based on an auditory threshold of 55 decibels at 4000 Hertz in the left ear.  38 C.F.R. § 3.385 (2016).  The Veteran's last in-service audiometric testing was conducted for purposes of separation in September 1970 prior to his discharge in December 1970, and it showed audiological results within normal limits.  The Veteran's ears and auditory acuity were marked as "normal."  The separation examination contained a signed statement from the Veteran, reporting that he was in good health. 

The Veteran underwent numerous post-service employment audiological examinations from 1971 to 2006.  An audiological evaluation conducted from February 1971 (within three months of the Veteran's departure from service) revealed a left ear hearing impairment, as did each employer annual audiological examination thereafter.  Right ear hearing impairment was shown on the Veteran's employer audiological examination in 1996 and each examination thereafter.  

The Veteran was afforded a VA examination in February 2013 during which the VA examiner diagnosed the Veteran with tinnitus and bilateral hearing loss.  The examiner provided an addendum opinion in April 2013 in which she opined that the Veteran's hearing loss and tinnitus are not caused by or a result of military noise exposure because the Veteran had normal hearing at entrance and separation, with no threshold shifts, and because the onset of tinnitus was reported after military service.

The Board finds the April 2013 opinion inadequate.  The examiner's statements regarding the Veteran's service treatment records are inaccurate and reflect a less than thorough review of the evidence.  In this regard, the examiner incorrectly indicated that the Veteran's service treatment records, including the December 1968 induction audiometer data, revealed that the Veteran had normal audiometric readings.  As the opinion appears to have been based on an inaccurate factual premise, it is inadequate and a new opinion is needed.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In light of the foregoing, the claim must be remanded for an addendum opinion with an adequate rationale regarding the etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically ask the Veteran to provide information and authorization to obtain any private audiological records documenting treatment for hearing loss and/or tinnitus.  Specifically ask the Veteran and his representative to provide a copy of the 2008 study mentioned by the Veteran's representative during the Veteran's 2016 hearing.   

2.  After all available records have been associated with the record, obtain an addendum opinion regarding the nature and etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.  The record must be provided to and reviewed by the examiner.  If an examination is deemed necessary in rendering the addendum opinion, another evaluation should be conducted.  The examiner should note that the Veteran's in-service exposure to hazardous noise has been conceded and should provide an opinion as to the following questions:  

Left Ear:
(a)  Did the Veteran enter active military service with left ear hearing loss, based on the threshold hearing levels that were recorded on audiometric testing in December 1968 (pre-induction) and on audiometric testing on December 10, 1968 (the date of the Veteran's induction onto active duty)?

(b)  If the Veteran did enter active military service with left ear hearing loss, did the left ear hearing loss progress at an abnormally high rate due to the Veteran's exposure to hazardous noise during service?

In making the above assessments, the examiner is asked to address whether the September 1970 (separation) audiometer data and the February 1971 (post-service) audiogram data, as well as the data from each of the employer's annual audiological examinations dated thereafter for the left ear, showed a change (i.e., worsening, improvement, or no change) in the level of hearing in the left ear when compared with the audiometer data recorded on December 10, 1968 (the date of the Veteran's induction onto active military service); and whether the Veteran's in-service exposure to hazardous noise had any effect on his hearing acuity in the left ear during service.

(c)  If the Veteran did not enter active military service with left ear hearing loss, did the Veteran's in-service exposure to hazardous noise cause any acoustic damage that has resulted in, or is related to, the left ear hearing loss disability that he now has?

Also, in addressing the questions in (a), (b), and (c) above, the examiner is asked to discuss the in-service audiograms of record and to discuss the shifts in hearing thresholds between the Veteran's induction into service and his separation therefrom, for the left ear.  The examiner should discuss the significance of the December 1967 pre-induction audiometer data and the December 1968 induction audiometer data for the left ear, as well as the significance of the normal puretone thresholds during the September 1970 separation examination for the left ear, and the significance of the February 1971 (post-service) audiogram data recorded within three months of the Veteran's departure from service, as well as the date from each of the employer's annual audiological examinations dated thereafter, for the left ear.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

	Right Ear:
Did the Veteran's in-service exposure to hazardous noise cause any acoustic damage that has resulted in, or is related to, the right ear hearing loss disability that he now has?

In addressing the above question for the right ear, the examiner is asked to consider the in-service audiometer data of record and to discuss the shifts in hearing thresholds between the Veteran's induction into service and his separation therefrom.  The examiner should discuss the significance of the December 1967 pre-induction audiometer data and the December 1968 induction audiometer data for the right ear, as well as the significance of the normal puretone thresholds, during the September 1970 separation audiometer examination and the February 1971 (post-service) audiogram data, as well as the data from each of the employer's annual audiological examinations dated thereafter, for the right ear.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

	Tinnitus:
(a)  Did the Veteran's in-service exposure to hazardous noise cause any acoustic damage that has resulted in, or is related to, any diagnosis of tinnitus that he now has?  In making this assessment, the examiner is asked to consider and discuss the clinical data from the audiological examinations conducted before, during, and after the Veteran's active military service, and to address whether the Veteran's in-service exposure to hazardous noise contributed in any way to the diagnosis of tinnitus that the Veteran now has.

(b)  Is the diagnosis of tinnitus related to, or associated with, the Veteran's bilateral hearing loss disability?

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Re-adjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


